UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6661


JOHN E. RUSSELL,

                    Plaintiff - Appellant,

             v.

E. PEARCE, RN; BLANKENSHIP, LT., Security Officer; SOUHRADA, Sgt.,
Security Officer; S. MATTHEWS, RN; L. WALKER, RN; V. KAZLAUSKAS,
Mr., Nurse Practitioner Acting Doctor,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Anthony John Trenga, Senior District Judge. (1:20-cv-00436-AJT-TCB)


Submitted: September 14, 2021                               Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John E. Russell, Appellant Pro Se. Taylor Denslow Brewer, MORAN, REEVES &
CONN, PC, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John E. Russell appeals the district court’s order dismissing, after a review

pursuant to 28 U.S.C. § 1915A, Russell’s 42 U.S.C. § 1983 action. On appeal, we

confine our review to the issues raised in the informal brief. See 4th Cir. R. 34(b).

Because Russell’s informal brief does not challenge the basis for the district court’s

disposition, he has forfeited appellate review of the court’s order.      See Jackson v.

Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an important

document; under Fourth Circuit rules, our review is limited to issues preserved in that

brief.”). Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2